DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 11-20, 24-29, and 31-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saif et al. (Infection and immunity Vol 41, p 118-1131, 1983) and Sarker et al. (J of Ped Gastro and Nutrition Vol 32, pages 19-25 Year: 2001).
Saif et al. teach a composition comprising bovine colostrum and antigen specific antibodies (abstract and Table 1). 
The antibodies are IgG and found in immunized and non-immunized animals (Table 1).
The antibodies are polyclonal.
Saif et al. do not teach IgY antibodies or combination colostrum and IgY antibodies or solid form or specific gram amount of solid dosage form bovine colostrum.
Sarker et al. teach that hyper immunized bovine colostrum is an effective treatment of rotavirus diarrhea (abstract) and that IgY can be made in hen egg yolk (HEY) that is effective against rotavirus in that it clears virus (Figure 3). HEY IgY is supplied as a powder and rehydrated and is administered in 2.5 g dosage (page 20 column 2, “Treatment Protocol”). 
One of ordinary skill in the art would be motivated to combine similar treatments that have the same function with the expectation of success knowing both products are useful to treat rotavirus. One of ordinary skill in the art would be motivated to use non-hyperimmune bovine colostrum in combination with IgY because of difficulties in making as taught by Sarker et al. and would have the expectation of success knowing that Saif et al. teach that non-hyperimmune bovine colostrum contains antibodies and that colostrum is known in the art to provide passive immunity to infections. 
One of ordinary skill in the art would be motivated to make vaccine formulations in storage stable dosage forms to allow for the shipment and storage of vaccines and had the expectation of success knowing that both components are known in solid form and such methods of processing are known in the art. One of ordinary skill in the art would be motivated to add stabilizers or continuation retardants to preserve the effectiveness and deduce contamination in stored products. 
One of ordinary skill in the art would use a dose of 2.5g IgY and combine with dried colostrum. One of ordinary skill in the art would be able to determine the amount of colostrum used through routine experimentation and have the expectation of success knowing that certain amounts have been used in the past and they have been successful.
One of ordinary skill in the art would know that colostrum is a probiotic and is useful in the management of gastrointestinal flora.  

Applicant argues the two references independently, that the present invention solves some of the prior art problems, that the office has not demonstrated any teaching or suggestion to combine, and that the method are also not obvious.
Applicant’s arguments have been fully considered and not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to applicant’s solving of problem, applicant has not shown results commensurate with the scope of the claims. From example 4, it appears IgY and bovine colostrum were used toi treat diarrhea. Applicant has not shown the result with only two components of colostrum or using any two different animal species. 
The rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3, 5-7, 11-20, 24-29, and 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9701735. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a product and method that treats diarrhea using a composition that contains an antibody and colostrum or components thereof as claimed. The additional limitations in each or claimed or encompassed by the claims. The application is a CON and there is no restriction with the parent so there is no ODP protection in this application. 
Applicant argues that the patent requires a mixture of IgY antibodies and is thus patentably distinct from the pending claims.
Applicant’s arguments have been fully considered and not found persuasive.
The term antibody does not appear to be specifically defined.
There is nothing of record or in the specification or recited in the claims that the present IgY antibodies are monoclonal Abs. Para 54 of the filed specification indicates that polyclonal antibodies can be from a heterogeneous population from different animals. Thus, the claim to antibody includes mixtures.
The rejection is maintained. 

Claims 1-3, 5-7, 11-20, 24-29, and 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10611828. Although the claims at issue are not identical, they are not patentably distinct from each other both are drawn to a product and method that treats diarrhea using a composition that contains an antibody and colostrum or components thereof as claimed. The additional limitations in each or claimed or encompassed by the claims. The application is a CON and there is no restriction with the parent so there is no ODP protection in this application. 
In reply to the rejection, applicant requests that the double patenting rejection be held in abeyance until allowable subject matter is indicated.  
Applicant’s request has been considered, but is denied.  According to 37 CFR 1.111, applicant is required to respond to every ground of rejection.  Only objections or requirements as to form not necessary to further consideration may be held in abeyance, not rejections.  With regard to overcoming all types of non-statutory double patenting, MPEP § 804.02 states that these rejections can be overcome by 1) amending the claims so that the rejection is no longer applicable, or 2) filing a terminal disclaimer.  
Applicant has done neither of these two remedies in the instant case.  Subsequent lack of attention to this matter may be treated as non-responsive.  



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/Shanon A. Foley/             Primary Examiner, Art Unit 1648